Citation Nr: 1008938	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1993 and in the Army National Guard in Ohio, South 
Carolina, and Virginia, until January 2004.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2007, the Veteran testified during 
a hearing before the undersigned that was conducted via video 
conference.  A transcript of the hearing is of record.  In 
August 2007 and January 2009, the Board remanded this claim 
to the RO for additional development.  

As noted in the Introduction to the Board's January 2009 
remand, the most recent power of attorney associated with the 
Veteran's file is dated in October 2004, and appoints a 
private attorney as the Veteran's representative.  During his 
June 2007 hearing, the Veteran indicated that he wished to 
revoke the power of attorney for the private attorney on 
file.  Although the VA Appeals Management Office issued a 
supplemental statement of the case in October 2008 with a 
copy to the Veterans of Foreign Wars, the Veteran did not 
file a VA Form 21-22 or VA Form 21-22a designating another 
individual or accredited service organization as his 
representative.  Thus, the Veteran is unrepresented in this 
claim.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has multiple sclerosis that cannot be 
reasonably dissociated from his active military service.

CONCLUSION OF LAW

Multiple sclerosis was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has multiple sclerosis and that he 
developed the signs and symptoms of the disease within seven 
years of his discharge from active duty.  Therefore, he 
maintains that service connection is warranted for multiple 
sclerosis.  After carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise.  Accordingly, 
giving the Veteran the benefit of the doubt, the appeal will 
be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and 
multiple sclerosis becomes manifest to a compensable degree 
within seven years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty or inactive duty for training, or 
for disability resulting from injury incurred during a period 
of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. § 3.6 (2009).

The evidence indicates that, in August 2002, J.A.B., D.O., 
initially diagnosed the Veteran, who was 32 years old, with 
multiple sclerosis.  The Veteran contends that his symptoms 
of MS began in the mid to late 1990s and, thus, that the 
disease was incurred in active service (or may be presumed to 
have been incurred therein).  During his June 2007 Board 
hearing, the Veteran testified that his symptoms started 
approximately ten years earlier (see hearing transcript at 
page 2).  He reported that he did not get any treatment at 
the time for what he described as feeling light-headed (Id. 
at 4).  The Veteran said he was seen a few times by military 
physicians who thought he had heat exhaustion and that he was 
subsequently advised by Dr. B. that these symptoms were the 
onset of his MS (Id. at 5).  

The Veteran's active duty service treatment records note his 
complaints of a headache in March 1991, a headache and stiff 
neck in April 1991, and right ankle pain in April 1993, but 
are not, otherwise, referable to complaints or diagnoses of, 
or treatment for, multiple sclerosis or symptoms suggestive 
of multiple sclerosis.

Service treatment records from the Veteran's National Guard 
service include a July 1998 record reflecting his complaints 
of difficulty driving at night and a May 1999 record noting 
right thumb pain and swelling.

Private treatment records include the initial August 2002 
medical evaluation performed by Dr. J.A.B.  It was noted 
that, approximately 18 months earlier, the Veteran developed 
a progressively worsening hand tremor and had numbness on the 
bottoms of his feet.  Results of a magnetic resonance image 
(MRI) of his brain were positive for demyelinating disease 
that may be associated with MS.  Upon clinical examination, 
the impression was that the neurologic history and clinical 
findings strongly suggested that the Veteran had MS.  
Additional clinical tests including a lumbar puncture were 
performed and results confirmed the diagnosis of MS.

In an April 2003 signed statement, Dr. J.A.B. said that he 
treated the Veteran since August 2002 when MS was diagnosed 
by positive results of MRI and spinal fluid tests. 

In a September 2003 record, R.J.C., M.D., noted that the 
Veteran reported that his MS diagnosis was made approximately 
one year earlier when he had foot numbness and shaking.  
According to this record, the Veteran said that "the shaking 
has been present for many years, particularly with his arms 
stretched out".

In a January 2004 letter, the Veteran was advised that he was 
recommended for separation from the Virginia Army National 
Guard due to MS.

In a February 2004 signed statement, Dr. J.A.B. said that the 
Veteran was diagnosed with MS that was a progressive 
neurologic disease.  According to Dr. J.A.B., although the 
Veteran was diagnosed approximately two and one half years 
earlier, "he has been having symptoms for five years and he 
has probably had the disease process even longer than five 
years ago".

B.K., M.D., a neurologist, initially examined the Veteran in 
March 2004 and reported that the Veteran's first symptoms 
were "hand shaking and numbness of the feet 'for 8-10 
years'".  Dr. B.K. treated the Veteran for an exacerbation 
of MS during 2004.

In a June 2004 letter to Dr. B.K., E.A.S., M.D., noted the 
Veteran's history of MS that was diagnosed in approximately 
2001.  This physician indicated that the Veteran said that 
"he had symptoms for about 10 years but finally saw his 
physician in 2001 when his wife began to notice 
incoordination and numbness of his left hand". 

In a lengthy October 2007 letter to the RO, Dr. B.K., the 
neurologist, said that the Veteran's initial symptoms 
"included hand shaking and numbness of the feet with onset 
between 1994 and 1996" that was diagnosed by Dr. J.A.B.  
According to Dr. B.K.'s diagnostic impression, clinical test 
results supported the Veteran's diagnosis of MS.  Dr. B.K. 
noted that the Veteran moved to Ohio from South Carolina 
after having experienced his first symptoms of MS while 
serving in the National Guard.

An August 2008 VA examination report indicates that the 
examiner reviewed the Veteran's August 2002 MRI and lumbar 
puncture test results and other medical records.  The Veteran 
complained of numbness in his legs and fingers for three 
years.  Upon clinical examination, the diagnoses included 
secondary progressive type MS.  In a December 2009 Addendum, 
the VA examiner said that the Veteran sought treatment for 
new onset neurological symptoms in August 2002 and that 
results of a MRI and lumbar puncture performed that month 
allowed a diagnosis of MS.  The VA examiner opined that it 
was less likely than not that the Veteran's MS had its onset 
during active service from March 1990 to September 1993, or 
within 7 years after his separation from service in September 
1993.  

As to whether the Veteran has MS related to active service, 
the evidence is in equipoise and thus, the Board finds that 
service connection is warranted for multiple sclerosis.  
Initially, the Board notes that the Veteran is competent to 
report the symptoms that he exhibited both during service and 
soon thereafter, and the Board finds the history and 
testimony that he provided credible.  38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
The Veteran stated that he experienced MS symptoms 
essentially since the mid to late 1990s, an allegation that 
he is competent to make even as a layman.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

Additionally, the Board finds the multiple medical opinions 
that indicate that the Veteran's reported symptoms are 
consistent with multiple sclerosis and are both competent and 
highly probative.  The Board notes that the opinions were not 
provided after a review of the entire record.  Such a review 
is not required, however; the mere absence of a review of the 
record does not strip an opinion of its probative value.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (the 
claims file is not a magical or talismanic set of documents, 
but is an assistive tool for medical examiners).  

In contrast to the positive medical opinions, particularly 
including those from Drs. J.A.B. (in February 2004) and B.K 
(in October 2007), the Board finds that the VA examiner's 
opinion has diminished probative value.  This finding is 
based on the fact that the examiner neglected to discuss the 
Veteran's reported history of hand tremor and foot numbness 
in the late 1990s.  Additionally, the Board notes that the VA 
examiner did not discuss nor did he dispute the clinical 
records that reflect the Veteran's reported 10 year history 
of arm tremors and symptoms.  In sum, the Board concludes 
that the mere absence of medically reported symptoms should 
not be a dispositive factor in making a determination.  
Hence, the Board finds that the evidence is in equipoise as 
to whether the Veteran has MS related to active service.  
Thus, based on the competent and credible histories provided 
by the Veteran and the multiple competent and probative 
opinions and, resolving all reasonable doubt in his favor, 
the Board finds that service connection for MS is warranted.


ORDER


Service connection for multiple sclerosis is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


